Citation Nr: 0637715	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-15 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971, including combat service in the Republic of 
Vietnam.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  

This case was previously before the Board and was remanded to 
the RO in April 2004 and April 2006.  

The veteran's appeal originally also encompassed the issues 
of entitlement to service connection for right ear hearing 
loss and tinnitus.  These issues were the subjects of a 
separate, final Board decision in April 2006 and accordingly 
will not be further discussed in this decision.  See 
38 C.F.R. § 20.1100 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its' April 2006 remand, the Board found that another 
remand was necessary in order to obtain a medical opinion 
which took into account the ruling of Hensley v. Brown, 5 
Vet. App. 155 (1993) and gave due consideration to the 
concept of service connection for the aggravation of a pre-
existing left ear hearing loss.  The evidence of record 
included a VA examination report dated in March 2005.  



As such, the Board remand requested an addendum from the 
March 2005 VA examiner.  Specifically, the Board instruction 
stated the following:  

2.  In relation to audiologic test 
findings contained in the October 1968 
service pre-induction examination-pure 
tone thresholds of 5, 0, 15, 25, and 25 
decibels on the left, at 500, 1000, 2000, 
3000, and 4000 Hertz frequencies-the 
examiner should comment on his 
observation in a March 2005 VA 
examination report, that service medical 
records showed that hearing was within 
normal limits at the time of induction.  
See Hensley v. Brown, 5 Vet. App. 155, 
157-8 (1993), which held that some degree 
of hearing loss is present when the 
auditory threshold at any of the 
frequencies is greater than 20 decibels.

After reviewing the records contained in 
the claims file, the examiner is 
requested to render opinions as to the 
following:

a) Does the veteran have high-frequency 
sensorineural hearing loss, or any other 
hearing loss, as defined by VA, and if 
so, is such disability related to the 
veteran's period of active service, with 
due consideration for then verified 
exposure to acoustic trauma?

b) The examiner is asked to determine 
whether the veteran had any preexisting 
left ear hearing loss upon entry into 
active service in February 1969, and if 
so, was any preexisting left ear hearing 
loss aggravated beyond the natural 
progression of the disease, as defined 
under 38 C.F.R. § 3.306 and Hunt, supra.  
In this connection, the examiner should 
comment with specific reference to the 
results of inservice audiogram testing of 
October 1968 (at pre-induction 
examination), audiologic testing of 
November 1970 (examination at separation 
from active service), and with particular 
attention to the October 1968 findings 
audiometric testing showed pure tone 
thresholds of 5, 0, 15, 25, and 25 
decibels on the left, at 500, 1000, 2000, 
3000, and 4000 Hertz frequencies.

The record reflects that the RO requested an addendum in May 
2006.  In response, the March 2005 VA examiner, in August 
2006, simply resubmitted copies of the March 2005 VA 
examination report and a September 2005 addendum he had 
previously provided.  This evidence is not responsive to and 
in complete compliance with the directives of the Board 
remand.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO is again requested to forward 
the claims folder to the March 2005 VA 
examiner for the purpose of obtaining an 
addendum.  If this examiner is 
unavailable the case is to be referred to 
another VA audiologist.  The examiner 
should review of the claims file.

In relation to audiologic test findings 
contained in the October 1968 service 
pre-induction examination-pure tone 
thresholds of 5, 0, 15, 25, and 25 
decibels on the left, at 500, 1000, 2000, 
3000, and 4000 Hertz frequencies-the 
examiner should comment on his 
observation in a March 2005 VA 
examination report, that service medical 
records showed that hearing was within 
normal limits at the time of induction.  
See Hensley v. Brown, 5 Vet. App. 155, 
157-8 (1993), which held that some degree 
of hearing loss is present when the 
auditory threshold at any of the 
frequencies is greater than 20 decibels.

After reviewing the records contained in 
the claims file, the examiner is 
requested to render opinions as to the 
following:

a) Does the veteran have high-frequency 
sensorineural hearing loss, or any other 
hearing loss, as defined by VA, and if 
so, is such disability related to the 
veteran's period of active service, with 
due consideration for then verified 
exposure to acoustic trauma?

b) The examiner is asked to determine 
whether the veteran had any preexisting 
left ear hearing loss upon entry into 
active service in February 1969, and if 
so, was any preexisting left ear hearing 
loss aggravated beyond the natural 
progression of the disease, as defined 
under 38 C.F.R. § 3.306 and Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  
In this connection, the examiner should 
comment with specific reference to the 
results of inservice audiogram testing of 
October 1968 (at pre-induction 
examination), audiologic testing of 
November 1970 (examination at separation 
from active service), and with particular 
attention to the October 1968 findings 
audiometric testing showed pure tone 
thresholds of 5, 0, 15, 25, and 25 
decibels on the left, at 500, 1000, 2000, 
3000, and 4000 Hertz frequencies.

2.  Review the addendum to ensure it 
contains the requested medical opinion 
in response to the questions posed.  If 
not, take corrective action. 38 C.F.R. 
§ 4.2 (2006); Stegall, supra.  

3.  Then readjudicate the claim for 
service connection for left ear hearing 
loss in light of the additional 
evidence obtained.  If this claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an 
opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



